Case 1:18-cv-23409-MGC Document 13 Entered on FLSD Docket 10/09/2018 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 18-cv-23409

  ANDRES GOMEZ, on his own and on behalf
  of all other individuals similarly situated,

         Plaintiff,

  vs.

  TATORE LLC,

        Defendant.
  _____________________________________/

                                   NOTICE OF SETTLEMENT

         Plaintiff, ANDRES GOMEZ​,  ​(hereinafter referred to as “Plaintiff”), by and through

  undersigned counsel, hereby notifies the Court that the Plaintiff and Defendant, TATORE LLC, 

  (hereinafter referred to as “The Parties”) are in the process of executing the Settlement

  Agreement. The Parties request that the Court stay all matters and pending deadlines in this

  Action and grant the Parties thirty (30) days to finalize their written settlement agreement and to

  submit the appropriate notices and/or motions to the Court regarding dismissal of the Action.

                                                       Respectfully submitted,

                                                       The Advocacy Group
                                                       Counsel for Plaintiff
                                                       200 S.E. 6th Street, Suite 504
                                                       Fort Lauderdale, FL 33301
                                                       Telephone: (954) 282-1858
                                                       Email: service@advocacypa.com

                                                       _/s/ Jessica L. Kerr____
                                                       Jessica L. Kerr, Esq.
                                                       Florida Bar No. 92810
Case 1:18-cv-23409-MGC Document 13 Entered on FLSD Docket 10/09/2018 Page 2 of 2



                                 CERTIFICATE OF SERVICE

         I certify that on October 9, 2018, I electronically filed the foregoing document with the

  Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

  day on counsel of record in this action via email transmission and via transmission of Notices of

  Electronic Filing generated by CM/ECF.

                                                      _/s/ Jessica L. Kerr____
                                                      Jessica L. Kerr, Esq.
                                                      Florida Bar No. 92810
